Citation Nr: 0123474	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1982.  

This matter is before the Board of Veterans' Appeals on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2001, the Board remanded the issue on appeal for 
further development under the Veterans Claims Assistance Act 
of 2000 (VCAA), see Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).  It has been returned to the Board for appellate 
review.

On recent VA examinations the veteran has reported a history 
of tinnitus dating from service.  A medical examination 
report cannot serve as a claim for service connection.  
Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  However, 
the veteran is advised that if he wishes to claim service 
connection for tinnitus, he should submit a written 
application for that benefit to the RO.



FINDINGS OF FACT

1.  The veteran has Level I hearing loss in each ear.

2.  The veteran does not have an unusual pattern of hearing 
loss.



CONCLUSION OF LAW


The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2000).



REASONS AND BASES

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This legislation 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) 
(West Supp. 2001) provides that in the case of information or 
evidence that the claimant is notified under subsection (a) 
is to be provided by the claimant, if such information or 
evidence is not received by the Secretary within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  See 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)(1), (e)).

The provisions of 38 U.S.C.A. § 5103A (West Supp. 2001) 
pertain to the duty to assist.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2001) generally provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
are implemented at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  The provisions 
of 38 C.F.R. § 3.159 are revised in their entirety.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  

In essence, the veteran has been notified as to the laws and 
regulations governing the evaluation of hearing loss, and has 
by information letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claim throughout 
the procedural course of the claims process.  The veteran has 
not identified any records of treatment.  The claims file 
contains sufficient medical evidence, to include an opinion 
relevant to the current severity of the claimed disability 
such that further examination is not necessary.  The veteran 
has offered argument as to the merits of his claim and has 
identified no further evidence pertinent to the appeal.

The Board also informed the veteran of the provisions of the 
new law in its April 2001 remand.  The veteran and his 
representative have been afforded subsequent opportunities to 
present argument to the RO and Board, and been advised of 
their right to submit additional evidence.

The representative also submitted argument to the Boar 
subsequent to the adoption of the new implementing 
regulations.  In any event, the regulations are meant to 
provide definitions, and procedures for implementing the 
VCAA.  The new regulations were not meant to make any 
substantive changes in the law or bestow new rights on the 
veteran.  66 Fed. Reg. 45, 629 (Aug. 29, 2001).  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim(s).  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Hearing Loss Criteria

The criteria for evaluating hearing loss changed effective 
June 10, 1999.  Since the veteran's claim was not pending 
prior to that date, only the new criteria are for 
application.  VAOPGCPREC 3-2000 (2000).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2000), which provide for the evaluation of exceptional 
patterns of hearing loss as follows:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.


Factual Background

In a memorandum dated in April 1996.  The veteran's employer, 
the Department of the Air Force, Wilford Hall Medical Center, 
reported that the veteran was restricted from performing 
duties as a kennel management caretaker.  It was recommended 
that he be considered for another position.  In October 1996, 
an officer with the occupational health services of the 
veteran's employer concluded that the veteran could continue 
to maintain employment as a kennel supervisor if he was able 
to avoid entering hazardous noise areas.  It was recommended 
that otherwise he be permanently removed from the word 
environment.

The veteran has submitted hearing conservation data from his 
employer.  These records show the results of hearing 
examinations conducted in June 1997 and March 2000.

In June 1997, the veteran's hearing loss in decibels at the 
following frequencies was:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	35	50	75	51
Left	 	55	25	35	60	44

In March 2000 the veteran's hearing loss in decibels at the 
following frequencies was:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	35	55	75	53
Left	 	55	40	45	65	51

Speech recognition thresholds were not reported.

The veteran underwent a VA audiology examination in May 2000.  
His hearing loss in decibels at the following frequencies was:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	35	50	80	53
Left	 	50	30	40	70	48

Speech recognition was 94 percent in the right ear and 100 
percent in the left ear.

The veteran underwent a VA ear examination in May 2001.  It 
was reported that he continued to work a Wilford Hall Medical 
Center as a mechanic.  The diagnosis was hearing loss and 
tinnitus.

On VA audiology examination in May 2001, the veteran's 
hearing loss in decibels at the following frequencies was:


Hertz	1,000	2,000	3,000	4,000	Average

Right	45	30	60	90	56
Left	 	45	30	50	75	50

Speech recognition was 96 percent in both ears.


Analysis

The hearing loss reported on both of the recent VA 
examinations equates to Level I, under the provisions of 38 
C.F.R. § 4.85.  Such hearing loss warrants a noncompensable 
evaluation under the rating schedule.  The examinations 
conducted by the veteran's employer do not contain findings 
as to speech recognition percentages, and therefore, are not 
sufficient to evaluate his hearing loss.

None of the recent audiology examinations, including those 
conducted by the veteran's employer, show an exceptional 
pattern of hearing loss, which would permit evaluation under 
the criteria of 38 C.F.R. § 4.86.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the provisions of § 
3.321 in the July 2000, statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran has submitted employment records showing that his 
hearing loss was an impediment to continuing in his then 
current employment.  This evidence serves to raise the 
question of entitlement to an extraschedular evaluation.  The 
veteran's hearing loss has not required any periods of 
hospitalization.  Therefore, he would not be entitled to an 
extraschedular evaluation on the basis of frequent periods of 
hospitalization.  

The employment records do raise a question as to whether the 
hearing loss has caused marked interference with employment.  
These records show that the veteran was in danger of losing 
his position as a kennel supervisor.  However, recent records 
show that he has been able to remain employed with the same 
employer as a mechanic.  

The veteran has not alleged that hearing loss has caused any 
interference with this employment, and there is no other 
evidence in the record that hearing loss causes marked 
interference with his employment as a mechanic.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.

Since the veteran does not meet the criteria for a 
compensable evaluation for hearing loss under the schedular 
or extraschedular criteria, his claim must be denied.



ORDER

an increased (compensable) rating for bilateral hearing loss


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



